DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending and under consideration. 
Claim Objections
Abbreviations throughout the claim set should be spelled out first before being abbreviated. 
Specification 
The title can be written more clearly as ---METHOD OF SCREENING DRUGS USING A DROSOPHILA MODEL OF CHRONIC MYELOID LEUKEMIA---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Fogerty (Oncogene, 1999, Vol. 18, pg 219-232). 
Fogerty taught transgenic Drosophila embryos whose genomes comprised a human breakpoint cluster region (BCR) gene-Abelson murine leukemia (ABL) viral oncogene homolog 1 (BCR-ABL) fusion gene (pg 229, col. 2, 1st full paragraph “Generation of bcr-abl transgenic flies). Fogerty administered various reagents to the embryos, such as 29 C temperature “to generate high levels of protein (pg 230, line 1) or mAb BP102 “to detect the CNS axons” (pg 230, line 2-5) and crossed the flies with other flies (pg 230, col. 1, 1st full para) all of which are equivalent to “administering a candidate therapeutic” as required in claim 1.
The desire to “screen[ ] for therapeutics for chronic myeloid leukemia” in claim 1 is an intended use because the claim does not require the therapeutic WILL treat chronic myeloid leukemia and because the decision step in claim 1 merely requires determining survival of the larva (which Fogerty expressly teaches). Accordingly, Fogerty taught all the limitations of claim 1. 
Claim 2 has been included because the BCR-ABL has a mutation (pg 229, col. 2, 3rd and 4th full paragraph) (i.e. one mutation) and because the transgene is homozygous (i.e. two mutations).
Claims 3-5 have been included because Fogerty taught testing survival which applicants teach is a symptom associated with leukemia. 
Claim 6 has been included because the fly expresses human BCR-ABL (pg 220 Results). 
.  

Claims 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Cillioni (Blood, 2007, Vol. 110, No. 11, pg 144A). 
Cillioni taught administering a candidate therapy to a transgenic Drosophila whose genome comprises a human BCR-ABL fusion gene with a T315I mutation. “We have established and validated a novel tool for drug testing based on the examination of the eye phenotype induced by BCR-ABL, which can be reverted by the drugs producing a complete block of the kinase activity” “That can be easily accomplished by feeding flies with food previously mixed with the different drug molecules. Molecules showing a good inhibitory activity can be quickly identified because their /ability to revert the abnormal eye phenotype displayed by the transgenic flies”). 
Claim 7 has been included because Cillioni taught: “This kind of flies harbour mutated genes encoding for proteins which enhance the activity of Bcr-Abl, thus being most likely involved in disease progression” and because different splicing forms were observed (2nd to last sentence) which is equivalent to “one or more mutations”. 
Claim 8 has been included because Cillioni taught putting the fly and drug together.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cillioni (Blood, 2007, Vol. 110, No. 11, pg 144A) in view of Gonzales (Nature Reviews – Cancer, 2013, Vol. 13, 172-183). 
Cillioni taught administering a candidate therapy to a transgenic Drosophila whose genome comprises a human BCR-ABL fusion gene with a T315I mutation. “We have established and validated a novel tool for drug testing based on the examination of the eye phenotype induced by BCR-ABL, which can be reverted by the drugs producing a complete block of the kinase activity” “That can be easily accomplished by feeding flies with food previously mixed with the different drug molecules. Molecules showing a good inhibitory activity can be quickly identified because their /ability to revert the abnormal eye phenotype displayed by the transgenic flies”). 
Cillioni did not teach administering the drug to embryos as required in claims 1 and 9. 
However, it was well-known to administer drugs to Drosophila embryos as described by Gonzales. 

    PNG
    media_image1.png
    604
    288
    media_image1.png
    Greyscale
 
The concept of “determining the survival [ ] to a further developmental stage” as required in claim 1 is inferred by Gonzales who taught culturing the embryos until birth. 
The concept of monitoring the “rough eye” phenotype as required in claim 9 is taught by Gonzales (pg 174, “A fly’s eye view of cancer”; pg 175, Fig. 1, restoration of ommatidia).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer drugs to Drosophila as described by Cillioni using embryos described by Gonzales. Those of ordinary skill in the art at the time of filing would have been motivated to do so to screen for tumor formation during development. 

Claims 3-5, 11-12 have been included because Cillioni taught screening drugs that silence BCR-ABLT315I tyrosine kinase activity (a symptom of CML), because Cillioni and Gonzales infer monitoring survival, because Gonzales taught monitoring the rough eye phenotype (which is capable of indicating whether a candidate therapeutic is capable of treating CML – claim 9), and because Cillioni and Gonzales taught monitoring tumor formation. 
Claim 8 has been included because Cillioni and Gonzales taught putting the fly and drug together.   
Claims 13-20 have not been included because while Gonzales taught using a library of drug candidates (pg 180, last para), the combined teachings in Cillioni and Gonzales did not teach “validating” the targets in CML mice models as claimed. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cillioni (Blood, 2007, Vol. 110, No. 11, pg 144A) in view of Gonzales (Nature Reviews – Cancer, 2013, Vol. 13, 172-183) as applied to claims 1-12 and further in view of Peng (Mouse Models for Drug Discovery, 2016, Methods in Molecular Biology, vol 1438. Humana Press, New York, NY, pg 225-243). 
The combined teachings of Cillioni and Gonzales taught administering drugs to Drosophila embryos and determining whether they affected survival, tumor formation, and the rough eye phenotype. 

However, Peng taught a mouse model of CML for screening drugs. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer drugs to Drosophila embryos and determining whether they affected survival, tumor formation, and the rough eye phenotype as described by the combined teachings of Cillioni and Gonzales and validate the results in a mouse model of CML described by Peng. Those of ordinary skill in the art at the time of filing would have been motivated to do so to confirm the results in a mammal – a mammalian model of CML more accurately reflects the human condition of CML. 
Claim 14 has been included because “screening for treatings for other single and compound mutations in CML” is indefinite. 
Claims 15 and 16 have been included because “comprising genetic modifier screening for genes that aggravate or reverse the lethality and provide a list of genes that play a role in pathogenesis” is indefinite, and because Cillioni and Gonzales administered “other drugs” as required in claim 16. 
Claim 17 has been included because the metes and bounds of “identifying whether T315I mutation confers any additional severity in the pathogenesis” are unclear. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cillioni (Blood, 2007, Vol. 110, No. 11, pg 144A), Gonzales (Nature Reviews – Cancer, 2013, Vol. 13, 172-183) and Peng (Mouse Models for Drug Discovery, 2016, Methods in pg 225-243) as applied to claims 1-17 and further in view of Jain (Blood, 2016, Vol. 127, No. 10, pg 1269-1275). 
The combined teachings of Cillioni, Gonzales and Peng taught administering drugs to Drosophila embryos, determining whether they affected survival, tumor formation, and the rough eye phenotype, and validating the results in a mouse model of CML. 
The combined teachings of Cillioni, Gonzales and Peng did not teach administering dasatinib, ponatinib, imatinib, or nilotinib as required in claims 18-20. 
However, Jain taught drugs for treating CML included dasatinib, ponatinib, imatinib, or nilotinib. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer drugs to Drosophila embryos, determine whether they affected survival, tumor formation, and the rough eye phenotype, and validate the results in a mouse model of CML as described by the combined teachings of Cillioni, Gonzales and Peng using TKIs for treating CML, specifically dasatinib, ponatinib, imatinib, or nilotinib described by Jain. Those of ordinary skill in the art at the time of filing would have been motivated to use dasatinib, ponatinib, imatinib, or nilotinib to elucidate the effect of the TKIs on tumorigenesis. 
The phrases “to obtain a dose-response for BCR-ABL1p210 expressing flies treated with dasatinib showing a significant decrease in the average posterior eye defect area from about 4580 m2 in untreated flies to about 2372 m2” in claim 18 and “to obtain a dose-response for BCR-ABL1p210 expressing flies treated with ponatinib…” in 
The phrase “the characteristic posterior eye defect…” in claim 20 has been included because it is indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because the use of parentheses and use of the phrase “particularly… " renders the claim indefinite because it is unclear whether the limitations in parentheses and included in the phrase are part of the claimed invention. It is essentially the same as using the phrase “for example” which makes the claim indefinite - See MPEP § 2173.05(d).
Claim 12 is indefinite because the metes and bounds of the phrases “ommatidial fusion”, “misplaced mechanosensory bristles” and “characteristic groove” “characterized by the loss of ommatidial facets” are unclear. It is unclear when ommatidia have fused. It is unclear when bristles are “misplaced”. It is unclear when a “groove” is 
Claim 13 is indefinite because it is unclear whether a “compound library” refers to a plurality of “candidate therapeutics” in claim 1 or if the phrase refers to something else. If it refers to something else, it is unclear how the phrase further limits claim 1. It is also unclear when a “compound library” is “for a plurality of targets that” reverse lethality. The metes and bounds of the plurality of targets are unclear and how they relate to the plurality of compounds. Next, the metes and bounds of when “pupal [or larval] lethality” is “efficiently reversed”. The line at which “reversal” is efficient is not defined, and it is unclear how lethality may be “reversed” if the fly is dead. Next, use of the parentheses is unclear because the structure/function of the pupa or larva are unclear and because the concepts lack antecedent basis in claim 1. Finally, the concept of “in vitro and in vivo CML mice models” is indefinite because the metes and bounds of an in vitro mouse model is not defined in the specification or the art at the time of filing. 
The phrase “screening for treatments for other single and compound mutations in CML” in claim 14 is indefinite. It is unclear whether the phrase is attempting to further limit the screening of “candidate therapeutics” in claim 1 or the compound library in claim 13 or if it is a new step. Furthermore, the metes and bounds of when a treatment is “for other single and compound mutations in CML” are not defined in the specification or the art at the time of filing; therefore, those of skill would not be able to determine when they were infringing on the claim. 

Claim 16 is indefinite because it is unclear how it further limits claim 15 which already requires administering “candidate therapeutics” and a “compound library”. Therefore, it is unclear whether applicants are attempting to further limit the drugs in the “candidate therapeutics” and a “compound library” or if applicants are attempting to add another step. 
The metes and bounds of “identifying whether T315I mutation confers any additional severity in the pathogenesis” in claim 17 are unclear. The specification and the art at the time of filing do not teach any assay for determining when a T315I mutation causes “additional severity”. The steps required to do so are missing from the claim, the specification and the art at the time of filing. While phenotypes may be 
The phrases “to obtain a dose-response for BCR-ABL1p210 expressing flies treated with dasatinib showing a significant decrease in the average posterior eye defect area from about 4580 m2 in untreated flies to about 2372 m2” in claim 18 and “to obtain a dose-response for BCR-ABL1p210 expressing flies treated with ponatinib…” in claim 19 are indefinite because the metes and bounds are unclear. The meaning of “dose-response for BCR-ABL1p210 expressing flies” is indiscernible. The metes and bounds of an “average posterior eye defect area” cannot be determined. The line at which the decrease is “significant” is not defined. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of the phrase “the characteristic posterior eye defect [that] does not show ommatidial rescue” in claim 20 are unclear. It is unclear when a posterior eye defect is “characteristic” or when ommatidia are “rescued”. Finally, the meaning of the phrase “when feeding…” is indiscernible because it fails to clearly set forth the active step and fails to clearly further limit the active steps of administering a candidate therapeutic in claim 1 or compound library in claim 13.  


The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 13 is indefinite because “using a drosophila CML model” in claim 1 lacks antecedent basis. Claim 1 does not establish the flies have CML or model CML – they merely express human BCR-ABL. 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632